Citation Nr: 0501204	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-08 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the reduction of a 10 percent rating to 
noncompensable for a left forehead scar was proper.

2.  Entitlement to an effective date prior to November 30, 
2000, for a 70 percent rating for post-traumatic stress 
disorder.

3.  Entitlement to an effective date prior to November 30, 
2000, for a total rating based on individual unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970, and from March 1974 to March 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The issue of entitlement to an earlier effective date for a 
70 percent rating for post-traumatic stress disorder, and the 
issue of entitlement to an earlier effective date for the 
award of a total rating based on individual unemployability, 
are addressed in the remand portion of the decision below and 
are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

At the time of the May 2001 rating action, which reduced the 
veteran's disability rating, the veteran had had a 10 percent 
rating in effect for more than five years, and sustained 
improvement of the veteran's left forehead scar had not been 
shown.


CONCLUSION OF LAW

The criteria for restoration of a 10 percent rating for a 
left forehead scar have been met.  38 C.F.R. § 3.344 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, 
VA will inform the veteran of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.  In general, the VCAA also provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In light 
of the favorable determination contained herein, further 
development with regard to VA's duties to notify and assist 
would serve no useful purpose.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

By rating action in October 1985, the veteran was granted 
service connection and a noncompensable rating for a forehead 
scar.  On VA examination in May 1996, the veteran's forehead 
scar was described as a four centimeter scar that was mild 
and nondisfiguring.  The scar was noted to be tender and 
painful on objective demonstration.  The veteran was assigned 
a 10 percent rating for his left forehead scar, effective 
from March 25, 1996.  

On VA examination in December 2000, the veteran reported that 
he has had small pustules form in the forehead scar, which he 
would extricate.  The veteran stated that the pustules would 
diminish for an unspecified period of time, and that these 
pustules did not cause pain.  Clinical examination revealed 
the veteran to have a six centimeter traumatic scar that was 
not tender, adherent, disfiguring, or hypertrophic.  In the 
May 2001 rating action now on appeal, the RO reduced the 
veteran's left forehead scar disability rating to 
noncompensable, effective from December 28, 2000.

For ratings that have continued for five years or more, 
applicable regulations provide that rating agencies will 
handle cases affected by a change of medical findings or 
diagnosis so as to produce the greatest degree of stability 
of disability evaluations, consistent with the laws and 
regulations governing disability compensation.  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction of an evaluation.  Ratings on account of diseases 
subject to temporary or episodic improvement, such as skin 
diseases, will not be reduced on any one examination, except 
in those instances where all of the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  Moreover, although material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344.

At the time of the May 2001 rating action, the veteran's left 
forehead scar disability had been in effect for over five 
years.  Until that time, the veteran was unaware that the RO 
would reduce his rating effective from December 28, 2000.  
While the elapsed period between March 25, 1986 and December 
28, 2000 is not five years,    the veteran was not informed 
of the reduction until May 2001.  At that time, five years 
had elapsed since March 25, 1986, and the veteran could 
justifiably claim that his 10 percent rating had been in 
effect for five years prior to notice of the RO decision.  
Since the ten percent rating had been in effect for five 
years at the time of the May 2001 rating action, the Board is 
of the opinion that the provisions of 38 C.F.R. § 3.344 apply 
in this case.

In this case, the 10 percent rating was based on the May 1996 
VA examination report which indicated that the veteran's scar 
was 4 centimeters in length, and was tender and painful on 
objective demonstration.  However, while on VA examination in 
December 2000 the veteran stated that his scar did not hurt, 
there was no finding as to whether it was tender and painful 
to touch.  Consequently, the Board finds that the examination 
report that reduced the veteran's disability rating was less 
full and complete than the VA examination on which payments 
were authorized.  Furthermore, the December 2000 VA 
examination indicated that the scar was longer than shown in 
May 1996.  It was noted to be six centimeters long instead of 
four centimeters long.  In addition, the veteran reported 
that his scar was unstable, that pustules occasionally formed 
in the scar.  This indicates that sustained improvement of 
the veteran's left forehead scar has not been shown.  Since 
sustained improvement has not been shown, and since the 
examination report upon which the decrease was based was less 
full and complete as the examination report that resulted in 
the award of a compensable rating, the Board finds that 
reduction of the veteran's left forehead scar was not 
warranted.  See 38 C.F.R. § 3.344.  Accordingly, the Board 
finds that the evidence supports the veteran's claim for 
restoration of a 10 percent rating for a left forehead scar.


ORDER

Entitlement to restoration of a 10 percent disability 
evaluation for a left forehead scar is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.


REMAND

The veteran claims that he is entitled to earlier effective 
dates for the award of a 70 percent rating for post-traumatic 
stress disorder, and for the grant of a total rating based on 
individual unemployability due to service-connected 
disability.  

The veteran stated on his January 2003 substantive appeal 
that the rating decision that reduced his post-traumatic 
stress disorder disability rating from 70 to 50 percent, 
effective in April 1992, was defective.  In a May 2003 
statement, the veteran indicated that he believed that the 
January 1992 rating action reduction of his 70 percent rating 
for post-traumatic stress disorder, and the February 1987 
rating action denial of a total rating based on individual 
unemployability, were unsound, and not based on the fact or 
law in effect at the time of their issuance.  The Board 
interprets the veteran's statements as claims that there was 
clear and unmistakable error in the February 1987 and January 
1992 rating decisions.  

The Board finds that the veteran's claim of entitlement for 
an earlier effective date for a 70 percent rating for post-
traumatic stress disorder, and the claim of entitlement to an 
earlier effective date for the award of a total rating based 
on individual unemployability are inextricably intertwined 
with the claim that there is clear and unmistakable error in 
the February 1987 and January 1992 rating decisions.  Before 
the earlier effective date issues can be addressed on appeal, 
the Board finds that the RO must formally address the 
veteran's assertions of clear and unmistakable error.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Thus, adjudication by the Board regarding the issue of 
entitlement to an earlier effective date for a 70 percent 
rating for post-traumatic stress disorder, and the issue of 
entitlement to an earlier effective date for the award of a 
total rating based on individual unemployability, must be 
deferred pending completion of further RO development.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This 
should include informing the appellant of 
the information and evidence necessary to 
substantiate his earlier effective date 
claims.  This should also include 
informing the appellant of which evidence 
will be retrieved by VA; which evidence, 
if any, the appellant is expected to 
obtain and submit; and that he should 
provide any evidence in his possession 
that pertains to the claims.

2.  The RO should take appropriate steps 
to adjudicate the veteran's claim that 
there was clear and unmistakable error in 
the January 1992 rating action reduction 
of his 70 percent rating for post-
traumatic stress disorder, and in the 
February 1987 rating action denial of a 
total rating based on individual 
unemployability.  The veteran should be 
afforded an opportunity to present 
evidence and argument in support of these 
claims.

3.  After the aforementioned has been 
accomplished, and all indicated 
development has been undertaken, the RO 
should review the veteran's various 
claims.  If any benefit previously sought 
on appeal remains denied, then the RO 
should provide him and his representative 
with a Supplemental Statement of the Case 
(SSOC) that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The veteran 
and his representative then should be 
afforded appropriate period of time to 
response thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 


	                  
_________________________________________________
	VITO A. CLEMENTI 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


